Lack of Unity and Species Election
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 4-6, 9-11, 13, 14, 19-23, 25 and 26 have been canceled via the preliminary amendment filed 08/12/21.
	Claims 1-3, 7, 8, 12 and 24 have been amended via the preliminary amendment filed 08/12/21.
	New claims 27-35 have been added via the preliminary amendment filed 08/12/21.
	Claims 1-3, 7, 8, 12, 15-18, 24 and 27-35 are pending.
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.  
Claims 1-3, 7, 8, 12 and 27-35 (in part), drawn to a method of eliciting an immune response to group A streptococcal bacteria including administering a modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof.
Claims 1-3, 7, 8, 12 and 27-35 (in part), drawn to a method of eliciting an immune response to group A streptococcal bacteria including administering an antibody against the modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof.
Claims 1-3, 7, 8, 12 and 27-35 (in part), drawn to a method of eliciting an immune response to group A streptococcal bacteria including administering an isolated nucleic acid encoding a modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof.
.Claims 15-18 and 24 (in part), drawn to a composition comprising an isolated modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof and an immunogenic fragment of a SpyCEP protein or variant, an antibody thereto, or a nucleic acid encoding said SpyCEP fragment.
Claims 15-18 and 24 (in part), drawn to a composition comprising an antibody against a modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof and an immunogenic fragment of a SpyCEP protein or variant, an antibody thereto, or a nucleic acid encoding said SpyCEP fragment.
Claims 15-18 and 24 (in part), drawn to a composition comprising an isolated nucleic acid encoding a modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof and an immunogenic fragment of a SpyCEP protein or variant, an antibody thereto, or a nucleic acid encoding said SpyCEP fragment.
5)	Inventions I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  
	The special technical feature of the first claimed invention, claim 1 for example, is a method of eliciting an immune response to group A streptococcal bacteria including administering a modified p145 peptide sequence comprising asparagine substitution at residue 13 and arginine at residue 17 of SEQ ID NO: 3, a fragment or variant thereof. However, such a method does not define over the prior art. For instance, US 2009/0162369 A1 (Applicants’ IDS) taught a method of immunizing mice with a conjugate composition comprising the TN18 peptide or the TN19 peptide, each of which comprised asparagine at position 13. While the TN18 peptide comprised arginine at position 17, the TN19 peptide comprised M at position 17. The peptides qualified at least as a variant of the instant recited SEQ ID NO: 3. See Example 12 including sections [0195] [0192] and the chart therein. Therefore, the special technical feature does not represent a contribution over the prior art and therefore is not a unifying feature. Inventions II and III are drawn to methods that use antibody and nucleic acid elements respectively that do not share significant common structure. Inventions IV-VI are drawn to compositions containing structurally different element combinations. 
Election of Species
6)	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common elements.  See claims 15-18 and 24.
	(A) Immunogenic fragment of a SpyCEP protein; (B) Immunogenic fragment of a SpyCEP variant; (C) Antibody binding to or raised against (A); (D) Antibody binding to or raised against (B); (E) Nucleic acid encoding (A); and (F) Nucleic acid encoding (B). 
7)	Applicants are advised that the reply to this requirement to be complete must include (i) an invention and an election of a species depending on the invention elected, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicants, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private 

		
/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


October, 2021